_ ramon adm

An unpub|is+d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PREMIER LEGAL GROUP, No. 65840
Appellant,

vs.

ANDERSON MCPHARLIN & F § L E D
CONNORS LLP,

Respondent. AUG 2 7 2914

TRAmzme um

BY ’
DEPU Y CLER

ORDER DISMISSING APPEAL

Appellant has moved to voluntarily dismiss this appeal. The
unopposed motion is granted, with the parties to bear their own fees and
costs, NRAP 42(|0), and we

ORDER this appeal DISMISSED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: QQ§L`; v [EN§[§|'EQ,_,

ccc Hon. Mark R. Denton, District Judge
d Preniier' Legal Group
Anderson McPharliii & Conners LLP
Eighth District Court Clerk

SuPnEME CouRT
oF
NEvAnA

CLERK’S OF|DEH

H -2$50&_,